DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least a portion of the ball joint rod first end and second end is curvilinear in shape” in line 6. It is unclear whether a portion of each of the first and second ends is curvilinear or whether a portion of both the first and second ends are curvilinear. Examiner evaluated the claim as reciting “wherein at least a portion of each of the ball joint rod first end and second end is curvilinear in shape.”
Claim 16 recites the limitation "the ball-joint rod end" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “a ball joint rod end” in line 6. 
Claim 16 recites “a ball joint rod, wherein at least a portion of [[the]]a ball-joint rod end is curvilinear in shape disposed in a portion of the endplate to fixedly interconnect the bony structures” in lines 4-5. It is unclear which part of the ball joint rod is disposed in a portion of the endplate. Examiner , and the curvilinear end portion is disposed in a portion of the endplate to fixedly interconnect the bony structures”
Claim 16 also recites the limitation "the body of the ball-joint rod" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “a fusion shaft member partially surrounding the ball joint rod…” in line 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Malek (US 7255714).
Regarding claim 16, Malek discloses an implant device (FIGS. 1-11) for grafting together adjacent bony structures of a body comprising: an endplate (106 with 102) having a retaining structure (124) for securing the endplate to one of the bony structures; a ball joint rod (134), wherein at least a portion of a ball joint rod end is curvilinear in shape (138), and the curvilinear end portion is disposed in a portion of the endplate to fixedly interconnect the bony structures (FIG. 9); and a fusion shaft member (146) partially surrounding the ball joint rod, and the fusion shaft member includes a plurality of outwardly extending extension members (148, 150).  
Regarding claim 17, Malek discloses the implant device of claim 1, wherein the endplate includes a collar (100).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malek in view of Duggal et al. (US 2008/0133013), hereinafter “Duggal”.
Regarding claim 19, Malek discloses the implant device of claim 1, except wherein the endplate retaining structure is a centrally located spike protruding from an interior surface of the endplate. Duggal teaches an implant device (FIGS. 9-9A) for grafting together adjacent bony structures of a body comprising: an endplate (94) having a retaining structure (100B) for securing the endplate to one of the bony structures; a ball joint rod (96), wherein at least a portion of a ball joint rod end is curvilinear in shape (FIG. 9), and the curvilinear end portion is disposed in a portion of the endplate to fixedly interconnect the bony structures (FIG. 9); wherein the endplate retaining structure is a centrally located .
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malek in view of Lindner (US 2006/0293755).
Malek discloses the implant device of claim 1, except wherein the endplate retaining structure is an inner ring wall protruding from an interior surface of the first endplate. Lindner teaches an implant device (10, FIG. 1) for grafting together adjacent bony structures of a body comprising: an endplate (4) having a retaining structure (33) for securing the endplate to one of the bony structures; a ball joint rod (6), wherein at least a portion of a ball joint rod end is curvilinear in shape (at 7), and the curvilinear end portion is disposed in a portion of the endplate to fixedly interconnect the bony structures (FIG. 1); wherein the endplate retaining structure is an inner ring wall protruding from an interior surface of the first endplate (FIG. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made, to form pins 124 of Malek in an inner ring formation as per Lindner, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of securing the implant to bone. In this case, one would form the pins in a ring-shape on the bone-contacting surface of the endplate of Malek for the purpose of fixing the implant in place within the body.
Allowable Subject Matter
Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as stated above, but would be allowable if rewritten to correct the indefiniteness. 
the claims include limitations similar to that of allowed parent case 13/853,241, now US Patent No. 9,314,347.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775